       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 1 of 22




RUSSEL DAVID MYRICK 270803
The RDM Legal Group
7979 Ivanhoe Ave, Ste 200
La Jolla, CA 92037-4505
Tel. No. 888-482-8266
Fax No. 858-244-7930
Email: russel@rdmlg.com

SAMUEL P. KING, JR. 1396
735 Bishop Street, Suite 304
Honolulu, Hawaii 96813
Tel. No. 808-384-6325
Fax No. 808-533-4745
Email: sam@kingandking.com
Pro Hac Vice

Attorneys for Plaintiffs



                 IN THE UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF CALIFORNIA

ADRIENNE SEPANIAK KING and         ) Civ. No. 3:21-cv-04573-EMC
CHRISTOPHER EDWARD                 )
SEPANIAK KING,                     )
                                   )
       Plaintiffs,                 ) FIRST AMENDED COMPLAINT
                                   ) FOR DAMAGES AND
         vs.                       ) DECLARATORY AND INJUNCTIVE
                                   ) RELIEF; DEMAND FOR JURY
FACEBOOK, INC., a Delaware corpor- ) TRIAL
ation,                             )
                                   )
       Defendant.                  )
________________________________ )




Fist Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 2 of 22




                      FIRST AMENDED COMPLAINT
                    FOR DAMAGES AND DECLARATORY
                         AND INJUNCTIVE RELIEF

      Plaintiffs ADRIENNE SEPANIAK KING (“KING”) and CHRISTOPHER

EDWARD SEPANIAK KING (“CKING”), through undersigned counsel, state for

their First Amended Complaint for Damages and Declaratory and Injunctive Relief

against Defendant FACEBOOK, INC. (“FACEBOOK”) as follows:

PRELIMINARY STATEMENT

      1.   KING had a Personal Account (“King Facebook Account”) with

FACEBOOK which she established approximately ten years ago to her recollection.

Over the years, KING used the King Facebook Account extensively and eventually

had about 1,000 “Friends” around the world. On the King Facebook Account, KING

shared personal information about family and non-political material, and KING

shared political material and discussed political topics from a conservative point of

view. On or about November 17, 2020, KING discovered, when she attempted to log

on to the King Facebook Account, that she was unable to do so. In attempting to

discover the problem, on or about November 19, 2020, KING received a message

from FACEBOOK that her account had been “disabled.” No reason was given for

FACEBOOK’s disabling of KING’s account. On or about November 19, 2020,

KING and CKING, KING’s son who lives with her, attempted to reinstate KING’s


                                         2

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 3 of 22




account but received a message from FACEBOOK that her account was disabled

because “it did not follow our Community Standards. This decision can’t be

reversed.” No explanation was provided as to how KING had allegedly violated

FACEBOOK’s Community Standards. Despite further attempts made by KING and

CKING with FACEBOOK to discover why her account was permanently disabled,

FACEBOOK made no further communication back to KING.

      2. FACEBOOK’s permanent and unjustified disabling of the King Facebook

Account violated FACEBOOK’s contract (Terms of Service) between FACEBOOK

and KING and subjected KING to embarrassment and derision with her

approximately 1,000 Facebook Friends and caused her emotional distress. As further

alleged in this Complaint, FACEBOOK was without authority pursuant to the

Communications Decency Act of 1996 (“CDA”), particularly 47 U.S.C.

230(c)(2)(A), to disable the King Facebook Account.

      3. KING seeks special, general, and punitive damages in excess of $75,000

against FACEBOOK for breach of contract, breach of implied covenant of good faith

and fair dealing, conversion, intentional or reckless infliction of emotional distress

and/or negligent or grossly negligent infliction of emotional distress, and for action

against KING in disabling the King Facebook Account in violation of the CDA

without good faith. KING also seeks 1) declaratory relief against FACEBOOK

regarding its abuse of the CDA and the application of FACEBOOK’s Community

                                          3

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 4 of 22




Standards to restrict constitutionally protected speech in violation of KING’s

protected right to Free Speech pursuant to the provisions of 47 U.S.C. 230(c)(2)(A),

and 2) injunctive relief enjoining FACEBOOK from further action against KING in

disabling the King Facebook Account. KING also seeks reinstatement of the King

Facebook Account and all posts, photographs, and other content and material

associated with the King Facebook Account, and reinstatement of all posts and

communications sent by her to other users of FACEBOOK (this would include

reestablishing information about KING’s email address and phone number for users

of facebook.com searching for KING).

      4. CKING, as the son of KING who lives in the same household as KING,

seeks special, general, and punitive damages against FACEBOOK for intentional or

reckless infliction of emotional distress and/or negligent or grossly negligent

infliction of emotional distress, loss of society, and action by FACEBOOK against

KING in disabling the King Facebook Account in violation of the CDA without good

faith which damages against FACEBOOK exceed $75,000.

JURISDICTION AND VENUE

      5. Plaintiffs bring this action pursuant to diversity of citizenship jurisdiction

provided in 28 USC 1332(a)(1) because Plaintiffs, KING and CKING, on the one

hand, and FACEBOOK, on the other hand, are citizens of different states as further

alleged below and the amount in controversy exceeds $75,000 as to each Plaintiff.

                                          4

First Amended Complaint - 3:21-cv-04573-EMC
        Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 5 of 22




See also 28 USC 1367(a).

      6. Plaintiffs also bring this action pursuant to the civil liability provisions of

the CDA set forth in 47 U.S.C. 320(c)(2)(A). A substantial federal question is

involved regarding the applicability of the CDA to this Complaint, and federal

question jurisdiction is invoked pursuant to 28 U.S.C. 1331.

      7. Declaratory relief is authorized pursuant to 28 U.S.C. 2201 and 2202.

      8. Injunctive relief is authorized by the Federal Rules of Civil Procedure, Rule

65.

      9. In its Terms of Service, FACEBOOK has a provision entitled “Disputes”

(paragraph 4 of Section 4 entitled “Additional Provisions”) which provides in part:

      For any claim, cause of action, or dispute you have against us that arises
      out of or relates to these Terms [of Service] or the Facebook products
      (“claim”), you agree that it will be resolved exclusively in the U.S.
      District Court of the Northern District of California or a state court
      located in San Mateo County. You also agree to submit to the personal
      jurisdiction of either of these courts for the purpose of litigating any
      such claim, and that the laws of the State of California will govern these
      Terms [of Service] and any claim, without regard to conflict of law
      provisions.

Based on this forum-selection provision of FACEBOOK’s Terms of Service, with

respect to venue, Plaintiffs have filed this action in the District Court for the Northern

District of California.

PARTIES

      10. KING and CKING are, and at all times relevant to this Complaint have

                                            5

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 6 of 22




been, residents of the State of Hawaii.

      11. FACEBOOK is, and at all times relevant to this Complaint has been, a for-

profit corporation incorporated in the State of Delaware and has its principal offices

and place of business in the State of California

STATEMENT OF FACTS

      12.   KING had a Personal Account (“King Facebook Account”) with

FACEBOOK which she established approximately ten years ago to her recollection.

The establishment of the King Facebook Account by KING with FACEBOOK

constituted a contract between KING and FACEBOOK pursuant to the provisions of

FACEBOOK’s Terms of Service.

      13. Over the years, KING used the King Facebook Account extensively and

eventually had about 1000 “Friends” around the world.

      14. On the King Facebook Account, KING shared personal information about

family and non-political material and reposted personal information from other

sources and friends. KING also shared political material and discussed political

topics from a conservative point of view, and KING often reposted material from

other sources with no added comment (for example, various articles about COVID-

19, global warming, etc.).

      15. On or about November 17, 2020, KING discovered, when she attempted

to log on to the King Facebook Account, that she was unable to do so.

                                          6

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 7 of 22


      16. In attempting to discover why she was unable to log in to the King

Facebook Account, on or about November 19, 2020, KING received the following

message from FACEBOOK:

      Your Account Has Been Disabled

      For more information please visit the Help Center.

      Your account was disabled on November 17, 2020. If you think your
      account was disabled by mistake you can submit more information via
      the Help Center for up to 30 days after your account was disabled. After
      that, your account will be permanently disabled and you will no longer
      be able to request a review.

No reason was given for FACEBOOK’s disabling of KING’s account.

      17. On or about November 19, 2020, KING, with the assistance of CKING

who is a computer engineer, then attempted to reinstate her account but received the

following message from FACEBOOK:

      My Personal Account Was Disabled

      If you think your account was disabled by mistake, please enter the
      following information and we will consider your profile for review.
      You can submit more information here for up to 30 days after your
      account was disabled. After that, your account will be permanently
      disabled and you will no longer be able to request a review.

      Only submit this form if your account has been disabled for violating
      Facebook’s Community Standards. If you can’t access your account for
      a different reason, please return to the Help Center to find the
      appropriate contact channel.

      We Cannot Review the Decision to Disable Your Account
      Your Facebook account was disabled because it did not follow our
      Community Standards. This decision can’t be reversed.

                                         7

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 8 of 22




No explanation was provided by FACEBOOK to KING as to what was done on the

King Facebook Account which did not “follow” FACEBOOK’s Community

Standards, what Community Standard or Standards were not “followed,” and how the

Community Standards were not “followed.”

      18. Despite further attempts made by KING and CKING with FACEBOOK

over the next several days to discover why her account was permanently disabled,

FACEBOOK made no further communication back to KING.

      19. Further attempts by CKING to contact persons working at FACEBOOK

over the next few months to discover why KING’s account was permanently disabled

were unsuccessful. The most recent communication received by CKING from an

employee of FACEBOOK who was attempting to assist KING and CKING to

discover why the King Facebook Account was disabled by FACEBOOK was received

on or about March 9, 2021, and stated:

      I am told that the review (I placed) was rejected and that the user (your
      mother) should have been told what is the policy area they were
      violating. Unfortunately I do not have much else to add. As for the
      downloading of data, it seems there should be a way to ask for your data.
      There should be a flow somewhere, but the person dealing with the
      problem was not sure what that was. Maybe a search can help? Let me
      know otherwise.
      Sorry man, sorry it took so long and sorry we don’t know much more,
      I suppose for FB to share with me would be absurd and not proper, so
      I suspect I cannot help you much more than this (which I am sure is not
      very satisfactory) [followed by a frowning emoji]

As alleged above, FACEBOOK never gave KING a reason for disabling the King

                                         8

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 9 of 22




Facebook Page beyond a general reference to a claim by FACEBOOK that the King

Facebook Account had not “followed” the FACEBOOK Community Standards,

without any specifics, and KING and CKING were never able to locate any “flow”

which could be used for KING to obtain her data.

      20. KING did nothing which would have caused the King Facebook Account

not to “follow” any of FACEBOOK’s Community Standards which would in turn

have caused the King Facebook Account to be temporarily disabled or permanently

disabled by FACEBOOK according to paragraph 4.2 of FACEBOOK’s Terms of

Service. Paragraph 4.2 provides that FACEBOOK can temporarily disable or

permanently disable a user account for, among other things, not following

FACEBOOK’s Community Standards.

      21. KING did nothing to cause the King Facebook Account not to “follow”

any of FACEBOOK’s Community Standards which are allowed by and consistent

with 47 U.S.C. 230(c)(2)(A) which would have caused the King Facebook Account

to be temporarily disabled or permanently disabled. 47 U.S.C. 230(c)(2)(A) states

that an “interactive computer service” (as this term is defined in 47 U.S.C. 230(a)(1))

like FACEBOOK is only protected from a civil action against it if it rejects in “good

faith” uploaded material provided by a user like KING which is “obscene, lewd,

lascivious, filthy, excessively violent, harassing, or otherwise objectionable.” KING

never posted or uploaded any content or material to the King Facebook Page which

                                          9

First Amended Complaint - 3:21-cv-04573-EMC
      Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 10 of 22




would in any manner be considered as “obscene, lewd, lascivious, filthy, excessively

violent, harassing, or otherwise objectionable.”

      22. FACEBOOK did not act in good faith by permanently disabling KING’s

Facebook Account claiming that FACEBOOK acted pursuant to the FACEBOOK’s

Community Standards.

      23. FACEBOOK did not act in good faith by permanently disabling KING’s

Facebook Account and by applying restrictions on the King Facebook Account that

were not consistent with or allowed by 47 U.S.C. 230(c)(2)(A).

      24. FACEBOOK did not act in good faith by permanently disabling the King

Facebook Account because FACEBOOK refused to state the reason why KING’s

Facebook Account had been permanently disabled, FACEBOOK refused to state

what occurred on KING’s Facebook Account which did not “follow” FACEBOOK’s

Community Guidelines, FACEBOOK refused to state what provision or provisions

of FACEBOOK’s Community Standards were not “followed” on the King Facebook

Account, FACEBOOK refused to state how any specifically identifiable Community

Standard had not been “followed” on the King Facebook Account, FACEBOOK

refused to communicate with KING when she requested a dialog with FACEBOOK

about the reason for the permanent disabling of the King Facebook Account, and

FACEBOOK destroyed all of the King Facebook Account and all material and

content related to and/or stored with or under the King Facebook Account which was

                                        10

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 11 of 22




in no way objectionable or failed to “follow” any of FACEBOOK’s Community

Standards or in violation of any material defined in 47 U.S.C. 230(c)(2)(A).

FACEBOOK did not act in good faith, and in fact was intentionally malicious, in

destroying all of the King Facebook Account and all material and content related to

and/or stored on, with, or under the King Facebook Account which was in no way

objectionable or in failed to “follow” any of FACEBOOK’s Community Standards

or in violation of any material defined in 47 U.S.C. 230(c)(2)(A) without providing

her any chance of saving any of these materials and this content before the King

Facebook Account was permanently disabled by FACEBOOK.

      25. The fact that KING’s Facebook Account was permanently disabled by

FACEBOOK, with no explanation as to the reason the account was permanently

disabled, has caused KING great distress, embarrassment, damage to her reputation,

and humiliation with her approximately 1,000 Facebook Friends.

      26. The fact that the King Facebook Account was permanently disabled by

FACEBOOK has caused KING emotional distress, extreme emotional distress,

serious emotional distress, and severe emotional distress. She has lost all her contacts

with family and friends over the many years she has had through the King Facebook

Account, all the photographs she has sent to others and others have sent to her about

families, her grandchildren, trips, and lives of each other, and all other content that

was saved on the King Facebook Account, all of which document irreplaceable

                                          11

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 12 of 22




memories and emotional events. Further, any and all content KING shared has been

deleted from the Facebook pages of all of her friends. Not only is the King Facebook

Account gone, but any reference to KING anywhere in facebook.com is also gone.

When KING attempted to log on to the King Facebook Account with her name and

phone number, the response was that KING’s name and phone number were “not

valid.” KING was particularly upset to be declared by FACEBOOK to be “not valid.”

If a “friend” of KING’s looks for KING’s name on Facebook, the following message

appears: “Didn’t find what you’re looking for? We’re temporarily hiding some

results for this search query.” KING has suffered emotional distress from the damage

to her reputation and name by being banned by FACEBOOK to the wonderment and

suspicion of her Facebook friends. Because of all these losses and because of the

outrageous treatment of her by FACEBOOK, KING has suffered feelings of anger,

fear, horror, shock, grief, shame, humiliation, embarrassment, chagrin,

disappointment, worry, nervousness, anxiety, and nausea which are intense and

enduring.

      27. CKING is, and was at all times relevant to this Complaint, KING’s son

who lives, and at all times relevant to this Complaint, has lived in the same household

with KING. As a result of the wrongful acts of FACEBOOK as alleged above,

CKING witnessed and continues to witness KING suffer her emotional distress as

alleged above, and CKING was caused to suffer, and will continue to suffer in the

                                          12

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 13 of 22




future, severe emotional distress, loss of society, affection, assistance, and fellowship

with KING, all to the detriment of his relationship with his mother. CKING was

especially distressed that, in spite of his expertise as a computer engineer and his

having assisted KING on many occasions successfully in the past with internet and

computer-related problems, that he was unable to assist KING in resolving the actions

taken against her by FACEBOOK which distressed KING so much.

CAUSES OF ACTION

                   FIRST CAUSE OF ACTION (Plaintiff KING)
                     [Breach of Contract/Specific Performance]

      28. KING restates and realleges all allegations and statements in paragraphs

1-27 above.

      29. During the entire time that the contract between KING and FACEBOOK

existed (FACEBOOK’s Terms of Service), KING did not violate any of the terms of

the contract as set out in FACEBOOK’s Terms of Service and KING did not violate

any of FACEBOOK’s Community Standards. At all times KING was a qualified user

of the King Facebook Account pursuant to paragraph 3.1 of the Terms of Service.

      30. FACEBOOK breached paragraphs 3.1 and 4.2 of the FACEBOOK Terms

of Service contract with KING by 1) disabling the King Facebook Account because

KING did not breach any of the terms of her contract with FACEBOOK and did not

violate any of the terms of the contract as set out in FACEBOOK’s Terms of Service


                                           13

First Amended Complaint - 3:21-cv-04573-EMC
      Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 14 of 22




and KING did not cause the King Facebook Account not to “follow” any of

FACEBOOK’s Community Standards which would have permitted FACEBOOK to

disable the King Facebook Account according to paragraph 4.2 of the FACEBOOK

Terms of Service, and 2) by destroying all of the content of the King Facebook

Account.

      31. KING is entitled to an award of monetary damages in excess of $75,000

for the above-stated breach of contract by FACEBOOK, or, in the alternative, if

monetary damages are not awarded or are inadequate to compensate KING for the

breach of contract by FACEBOOK, for an award of specific performance requiring

FACEBOOK to reinstate the King Facebook Account, all content and data associated

with the King Facebook Account, and reinstatement of KING’s name for any person

searching for her name through facebook.com.

                SECOND CAUSE OF ACTION (Plaintiff KING)
                    [Violation of 47 U.S.C. 230(c)(2)(A)]

      32. KING restates and realleges all allegations and statements in paragraphs

1-31 above.

      33. FACEBOOK permanently disabled KING’s Facebook Account for reasons

not permitted by 47 U.S.C. 230(c)(2)(A).

      34. FACEBOOK permanently disabled KING’s Facebook Account without

good faith in violation of 47 U.S.C. 230(c)(2)(A).


                                        14

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 15 of 22




      35. FACEBOOK permanently disabled KING’s Facebook Account and

violated her right to constitutionally protected material without good faith in violation

of 47 U.S.C. 230(c)(2)(A).

      36. There is an implied cause of action for damages for violations by the

provider of an “interactive computer service” (as this term is defined in 47 U.S.C.

230(f)(2)) of 47 U.S.C. 230(c)(2)(A).

      37. FACEBOOK is a provider of an “interactive computer service” as this term

is defined in 47 U.S.C. 230(f)(2).

      38. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to KING for its violations of 47 U.S.C. 230(c)(2)(A) as alleged

herein.

                   THIRD CAUSE OF ACTION (Plaintiff KING)
              [Intentional or Reckless Infliction of Emotional Distress]

      39. KING restates and realleges all allegations and statements in paragraphs

1-38 above.

      40. FACEBOOK’s conduct in permanently disabling KING’s Facebook

Account, in refusing to state how the King Facebook Account allegedly failed to

“follow” FACEBOOK’s “Community Standards,” in refusing to discuss the matter

with KING, and in destroying all of the material, data, and content contained on, with,

or under the King Facebook Account was outrageous.


                                           15

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 16 of 22




      41. By permanently disabling the King Facebook Account, FACEBOOK

caused KING to experience serious, severe, and extreme emotional distress.

      42. FACEBOOK acted viciously and/or intentionally in causing serious,

severe, and extreme emotional distress to KING or in reckless disregard of the

probability of causing serious, severe, and extreme emotional distress to KING.

      43. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to KING for FACEBOOK’s intentional and/or reckless infliction

of emotional distress against KING.

                FOURTH CAUSE OF ACTION (Plaintiff KING)
         [Negligent or Grossly Negligent Infliction of Emotional Distress]

      44. KING restates and realleges all allegations and statements in paragraphs

1-43 above.

      45. FACEBOOK’s conduct in permanently disabling the King Facebook

Account, in refusing to state how the King Facebook Account allegedly failed to

“follow” FACEBOOK’s “Community Standards,” in refusing to discuss the matter

with KING, and in destroying all of the material, data, and content contained on, with,

or under the King Facebook Account was negligent or grossly negligent.

      46. By permanently disabling KING’s Facebook Account, FACEBOOK

caused KING to experience serious, severe, and extreme emotional distress.

      47. FACEBOOK is liable for payment of compensatory damages in excess of


                                          16

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 17 of 22




$75,000 to KING for FACEBOOK’s negligent or grossly negligent infliction of

emotional distress against KING and for punitive damages for grossly negligent

infliction of emotional distress against KING.

                  FIFTH CAUSE OF ACTION (Plaintiff CKING)
     [Intentional, Reckless, Grossly Negligent, and/or Negligent Infliction of
                    Emotional Distress and Loss of Consortium]

      48. CKING restates and realleges all allegations and statements in paragraphs

1-47 above.

      49. Based on the emotional distress caused by FACEBOOK to KING, CKING

has suffered severe emotional distress, loss of society, affection, assistance, and

conjugal fellowship with KING, all to the detriment of his relationship with his

mother.

      50. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to CKING for the emotional and other injuries alleged in

paragraphs 26, 27, 45, 46, and 49 above to CKING by FACEBOOK’s intentional,

reckless, grossly negligent, and/or negligent infliction of emotional distress against

KING and CKING as alleged above.

                  SIXTH CAUSE OF ACTION (Plaintiff KING)
                      [Declaratory and Injunctive Relief]

      51. KING restates and realleges all allegations and statements in paragraphs

1-50 above.


                                         17

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 18 of 22




       52. This Court should declare that FACEBOOK enforced provisions of

Facebook’s Community Standards against KING which exceeded restrictions allowed

to be imposed by FACEBOOK pursuant to 47 U.S.C. 230(c)(2)(A) and that

FACEBOOK thereby breached its contract with KING.

       53. This Court should order that FACEBOOK reinstate the King Facebook

Account in toto, including all material, data, and content that was stored in the King

Facebook Account, and reinstate all contacts between KING and the Facebook pages

of all of her friends.

       54. This Court should permanently enjoin FACEBOOK from disabling the

King Facebook Account, either temporarily or permanently, without first providing

KING with reasons therefor, and should permanently enjoin FACEBOOK from

disabling the King Facebook Account, either temporarily or permanently, except for

reasons permitted by 47 U.S.C. 230(c)(2)(A).

                SEVENTH CAUSE OF ACTION (Plaintiff KING)
           [Breach of Implied Covenant of Good Faith and Fair Dealing]

       55. KING restates and realleges all allegations and statements in paragraphs

1-54 above.

       56. There was an implied covenant of good faith and fair dealing in the

contract between FACEBOOK and KING (the FACEBOOK Terms of Service).

       57. FACEBOOK breached its implied covenant of good faith and fair dealing


                                         18

First Amended Complaint - 3:21-cv-04573-EMC
      Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 19 of 22




with KING by refusing to give KING any reasonable or detailed explanation as to

how the King Facebook Account failed to “follow” FACEBOOK’s Community

Standards, and by ignoring KING’s repeated and reasonable requests for information

concerning how the King Facebook Account failed to “follow” FACEBOOK’s

Community Standards, and by ignoring CKING’s repeated and reasonable requests

to FACEBOOK on behalf of KING for information concerning how the King

Facebook Account failed to “follow” FACEBOOK’s Community Standards.

      58. FACEBOOK breached its covenant of good faith and fair dealing by

destroying all of the material, data, and content of the King Facebook Account which

included material, data, and content which FACEBOOK never claimed failed to

“follow” its Community Standards.

      59. FACEBOOK acted with wanton and willful conduct in its breach of its

covenant of good faith and fair dealing with KING.

      60.   KING is entitled to recover damages against FACEBOOK for

FACEBOOK’s breach of its covenant of good faith and fair dealing as alleged herein

to compensate KING for FACEBOOK’s breach of its contract with KING and to

compensate KING for destruction of the material, data, and content of the King

Facebook Account and for humiliating KING and causing damage to her reputation

with her Facebook friends and in the Facebook Community.

      61. KING is entitled to recover punitive damages against FACEBOOK for its

                                        19

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 20 of 22




wanton and willful breach of FACEBOOK’s implied covenant of good faith and fair

dealing with KING.

                 EIGHTH CAUSE OF ACTION (Plaintiff KING)
                             [Conversion]

      62. KING restates and realleges all allegations and statements in paragraphs

1-61 above.

      63. KING owned the material, data, and content of the King Facebook

Account. The content of the King Facebook Account included items of great and

special value to KING such as personal records, family photographs and other

personal photographs accumulated over years of being a Facebook user, treasured

contacts with family and friends, contact information with hundreds of family,

friends, and business associates, and personal and business information.

      64. FACEBOOK destroyed the entire content of the King Facebook Account

without any justification.

      65. The destruction of the King Facebook Account content was done in an

intentional, wanton, and willful manner.

      65. KING is entitled to an award of damages against FACEBOOK to

compensate her for the unjustified destruction of her Facebook Account content by

FACEBOOK.

      66. KING is entitled to an award of punitive damages against FACEBOOK for


                                           20

First Amended Complaint - 3:21-cv-04573-EMC
       Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 21 of 22




its intentional, wanton, and willful destruction of her Facebook Account content.

PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for compensatory and punitive damages in

excess of $75,000 for each of them against FACEBOOK as set forth in this First

Amended Complaint.       Further, KING prays for specific performance and for

declaratory judgment as set forth in this First Amended Complaint and for injunctive

relief as set forth in this First Amended Complaint.

      DATED: San Francisco, California, September 10, 2021.


                                  /s/ Samuel P. King, Jr.
                          SAMUEL P. KING, JR.
                          Attorney Pro Hac Vice for Plaintiffs




                                         21

First Amended Complaint - 3:21-cv-04573-EMC
      Case 3:21-cv-04573-EMC Document 20 Filed 09/10/21 Page 22 of 22




                IN THE UNITED STATES DISTRICT COURT

            FOR THE NORTHERN DISTRICT OF CALIFORNIA

ADRIENNE SEPANIAK KING and         ) Civ. No. 3:21-cv-04573-EMC
CHRISTOPHER EDWARD                 )
SEPANIAK KING,                     )
                                   )
       Plaintiffs,                 )
                                   ) DEMAND FOR JURY TRIAL
         vs.                       )
                                   )
FACEBOOK, INC., a Delaware corpor- )
ation,                             )
                                   )
       Defendant.                  )
________________________________ )

                          DEMAND FOR JURY TRIAL

     Plaintiffs demand jury trial in this case on all issues triable by a jury.

     DATED: San Francisco, California, September 10, 2021.


                                 /s/ Samuel P. King, Jr.
                         SAMUEL P. KING, JR.
                         Attorney Pro Hac Vice for Plaintiffs




First Amended Complaint - 3:21-cv-04573-EMC
